Citation Nr: 1047125	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in 
Denver, Colorado


THE ISSUES

1.  Entitlement to reimbursement for dental treatment denied 
under the Foreign Medical Program based upon services rendered on 
October 10, 2007, and December 6, 2007. 

2.  Entitlement to reimbursement for treatment denied under the 
Foreign Medical Program based upon services rendered on November 
6, 2007.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran performed verified active duty from March 1964 to 
July 1982, and at retirement he had completed more than 21 years 
of active duty.  The exact dates of the Veteran's other term of 
active duty has no impact on the decision decided herein.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2007 and January 2008 decisions of the 
Foreign Medical Program (FMP) under the Health Administration 
Center (HAC) in Denver, Colorado.  

The issue of entitlement to reimbursement for treatment denied 
under Foreign Medical Program based upon services rendered on 
November 6, 2007, is addressed in the REMAND portion of the 
decision below and is REMANDED to the HAC in Denver, Colorado.


FINDING OF FACT

The provisions of 38 U.S.C.A. § 1724 (West 2002) and 38 C.F.R. 
§ 17.35 (2010) do not provide for situations where the claimant 
seeks reimbursement for services rendered without prior 
authorization.


CONCLUSION OF LAW

The criteria for being furnished medical services under the 
provisions of 38 U.S.C.A. § 1724 and 38 C.F.R. § 17.35 for dental 
treatment provided on October 10, 2007, and December 6, 2007, 
have not been met.  38 U.S.C.A. § 1724 (West 2002); 38 C.F.R. 
§ 17.35 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. § 5110, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).  

In issues involving (1) clear and unmistakable error and (2) when 
the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
The latter instance applies to the Veteran's claim for 
entitlement to reimbursement for dental treatment received in 
October and December 2007.  Nevertheless, in the June 2008 
statement of the case, the Health Administration Center (HAC) 
provided the Veteran with both the relevant statute (38 U.S.C.A. 
§ 1724) and regulation (38 C.F.R. § 17.35) that address when 
hospital care and medical services outside the United States may 
be furnished to a veteran.

The Board acknowledges that the Veteran has made multiple 
allegations that VA has concealed evidence in his case.  The 
Board has reviewed the voluminous claims files and finds not one 
scintilla of evidence that VA has concealed evidence.  For 
example, when the Veteran has submitted letters to VA, he often 
indicates it is in response to a specific letter from the HAC and 
provides a specific date of the HAC letter.  Those letters from 
the HAC, with the date identified by the Veteran, are in the 
claims file.  Also, in letters from the Veteran, he often 
discusses prior letters he has sent and he includes the specific 
date of that prior letter.  Those prior letters, with the same 
dates referred to, are in the claims file.  In letters from the 
HAC to the Veteran, when listing documents considered, all the 
documents listed are in the claims file.  The Board finds as fact 
that all the relevant records pertaining to the issue decided 
herein are in the claims file.  Thus, allegations that VA has 
concealed evidence in connection with his claim are unfounded.

However, even if the Board found that some records were missing, 
such does not impact the outcome of the claim decided herein.  
Specifically, as explained below, based upon the undisputed facts 
and the applicable law, the Veteran's claim for reimbursement for 
dental treatment cannot be granted as a matter of law.




II.  Analysis

The Veteran is service connected for bronchial asthma, Chandler's 
Syndrome of the left eye, and a cosmetic defect due to Chandler's 
Syndrome.  Since July 1997, he has been in receipt of a total 
rating for compensation based upon individual unemployability.

The following facts are not in dispute.  In October 2007 and 
December 2007, the Veteran received dental care without prior 
authorization and requested to be reimbursed for this care.  Over 
the years, the HAC had been reimbursing the Veteran for dental 
treatment because it had determined that the care was related to 
the Veteran's service-connected bronchial asthma.  Specifically, 
the Veteran had claimed that inhalers used for the bronchial 
asthma negatively impacted his teeth.  The HAC reimbursed him 
from approximately 1998 to 2007 for dental treatment.  In June 
2007, the HAC informed the Veteran that it would be deciding 
future claims involving dental treatment on a case-by-case basis.  
See June 7, 2007, letter.

Subsequently, the Veteran requested reimbursement for dental 
treatment received on October 10, 2007, and December 6, 2007.  
Those requests were denied by the HAC in December 2007 and 
January 2008, respectively.  The Veteran alleges that he is 
entitled to reimbursement because of the negative impact his 
asthma inhaler medication has on his teeth.  He has also alleged 
that his asthma medication has caused him to develop 
osteoporosis, which negatively impacts his teeth.

Title 38 of the United States Code, Section 1724, provides that 
the Secretary of VA may furnish hospital care and medical 
services outside a State to a veteran who is otherwise eligible 
to receive hospital care and medical services if the Secretary 
determines that such care and services are needed for the 
treatment of a service-connected disability of the veteran or as 
part of a rehabilitation program under chapter 31 of this title.  
38 U.S.C.A. § 1724.  The implementing regulation provides that VA 
may furnish hospital care and medical services to any veteran 
sojourning or residing outside the United States, without regard 
to the veteran's citizenship: (a) if necessary for treatment of a 
service-connected disability, or any disability associated with 
and held to be aggravating a service-connected disability; or (b) 
if the care is furnished to a veteran participating in a 
rehabilitation program under provisions of Chapter 31, Title 38, 
United States Code, who requires care for the reasons enumerated 
in 38 C.F.R. § 17.48(j)(2).  38 C.F.R. § 17.35.  

The Board has carefully reviewed the evidence of record and the 
applicable law pertaining to the Veteran's claim for 
reimbursement and finds that entitlement to reimbursement for 
dental treatment provided in October and December 2007 must be 
denied as a matter of law.  The reasons follow. 

In Verna v. Derwinski, 1 Vet. App. 615 (1991), the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
statute at issue-38 U.S.C.A. § 1724.  In that case, the veteran, 
who was living in France at the time, obtained hearing aids 
without prior approval from VA and requested to be reimbursed for 
such purchase.  The Court acknowledged that the provisions of 
38 U.S.C.A. § 1724 allowed the Secretary to "furnish" medical 
services to veterans outside the United States, but noted that 
there was no statutory authority that VA was obliged to 
"reimburse" a veteran for a purchase without obtaining prior VA 
authorization and not under emergency circumstances.  Id. at 616 
(italics in original).  That holding applies here because the 
Veteran did not obtain prior approval from VA before having the 
dental treatment done.

The Verna Court found that the applicable statute is silent for 
the authority to reimburse a claimant who received medical 
treatment without prior authorization.  In looking at the wording 
of the statute and the regulation, the Veteran is required to 
obtain authorization before the medical treatment.  For example, 
the statute provides that the Secretary "may furnish" hospital 
care and medical services "if the Secretary determines that such 
care and services are needed for the treatment of a service-
connected disability. . . ."  The wording does not state that 
the Secretary must reimburse a veteran who receives medical 
treatment.  Rather, the wording indicates that the Secretary must 
determine whether medical services are warranted prior to the 
veteran receiving them.  

Supporting this conclusion are the provisions of 38 U.S.C.A. 
§§ 1725 and 1728.  These statutes allow for veterans to be 
reimbursed for emergency medical treatment received at a non-VA 
facility.  The titles of both statutes include the word 
"reimbursement."  Section 1724, however, does not include the 
word "reimbursement."  Rather, its title is "Hospital care, 
medical services, and nursing home care abroad."  As held by the 
Verna Court, the provisions of 38 U.S.C.A. § 1724 do not provide 
for the circumstances presented by the Veteran.

If Congress intended to allow a claimant living abroad to obtain 
the medical services without prior authorization and then seek 
reimbursement, Congress would have so stated in the statute.  
Here, however, the law is specific.  Perhaps the law should be 
changed, however, "the fact that Congress might have acted with 
greater clarity or foresight does not give (the Board) carte 
blanche to redraft statutes in an effort to achieve that which 
Congress is perceived to have failed to do."  United States v. 
Locke, 471 U.S. 84, 95 (1985).  Moreover, under the law a veteran 
cannot go to any doctor he or she chooses without prior 
authorization and then seek reimbursement, even for treatment 
involving a service-connected disability.  Congress limits 
reimbursement in those circumstances to emergency situations 
only.  38 U.S.C.A. §§ 1725 and 1728.  Thus, even if the Board 
found that the Veteran's teeth were aggravating the service-
connected bronchial asthma, he would still not be entitled to 
reimbursement for treatment not previously authorized.  Id.

The Board is fully aware that the HAC previously had reimbursed 
the Veteran for dental treatment.  Indeed, it apparently did so 
for approximately nine years.  One could argue that the Veteran 
had relied on past reimbursements, and he believed  to find he 
was still authorized by VA to receive the dental treatment in 
October and December 2007 before seeking reimbursement.  As 
stated above, however, in June 2007, the HAC informed the Veteran 
that it would be deciding future claims involving dental 
treatment on a case-by-case basis.  See June 7, 2007, letter.  
More importantly, merely because the HAC may have wrongfully 
reimbursed the Veteran in the past does not mean that the Board 
will now continue to compound the error and ignore the applicable 
statute and regulation.  The law is clear.  There is no authority 
to provide for reimbursement for medical services without prior 
authorization.  

The Veteran has pointed out that if he was living in the United 
States, he would be entitled to dental treatment.  He is correct.  
Under 38 U.S.C.A. § 1712(G) and 38 C.F.R. § 17.161(h), it allows 
veterans who are in receipt of a total rating for compensation 
based upon individual unemployability to receive dental 
treatment.  The dental provider in such a case, however, is VA.  
That is, if the Veteran resided in the United States, he would be 
entitled to free dental treatment at a VA facility.  He would 
not, however, be entitled to obtain dental care from whomever he 
wanted outside the VA system and then subsequently request 
reimbursement from VA.  There is no provision either by statute 
or regulation that allows for this type of coverage.  As stated 
previously, the only two circumstances where a veteran can obtain 
non-VA medical treatment and subsequently seek reimbursement 
involve treatment for a medical emergency.  38 U.S.C.A. §§ 1725, 
1728; 38 C.F.R. §§ 17.120, 17.1000 (2010).  

If the Veteran resided in the United States and wanted to seek 
outside care (outside of VA) that did not involve an emergency, 
he could request prior approval.  This same requirement applies 
to both veterans living in the United States and those living 
abroad.  Thus, the Veteran's allegation that he is being treated 
differently from veterans who live in the United States is 
without any foundation in the law.  Nothing prevents the Veteran 
from coming to the United States to receive free VA dental 
treatment.  The Veteran has chosen to live in a country that does 
not have a VA medical facility.  

The Board finds that if Congress intended to allow veterans who 
are in receipt of a total rating for compensation based upon 
individual unemployability and living abroad to be entitled to 
free dental treatment, it would have provided for such.  Without 
such a provision, the Board can apply only the criteria described 
under the applicable statute and regulation, which do not address 
this circumstance.  

The Board further notes that even if the applicable statute and 
regulation allowed for reimbursement for medical services not 
previously authorized, the Veteran's claim would still be denied.  
While the Veteran argues that the medicine he takes for the 
service-connected bronchial asthma has negatively impacted his 
teeth, even if that fact is true, this circumstance would not 
meet the criteria required by law.  The statute provides for 
medical treatment for a service-connected disability.  The 
regulation provides for medical treatment for a service-connected 
disability or a disability that is associated with and 
aggravating a service-connected disability.  Here, the Veteran is 
not service connected for a dental disability, and there is no 
allegation by the Veteran, nor any medical professional, that the 
dental condition is aggravating the service-connected bronchial 
asthma.  Rather, the relationship alleged by the Veteran is the 
opposite of what is allowed under the regulation.  The Veteran is 
alleging that a service-connected disability is causing or 
aggravating a non-service-connected disability.  Again, that is 
not what the statute or the regulation contemplate when providing 
medical treatment for a veteran living outside the United States.  
See 38 U.S.C.A. § 1724; 38 C.F.R. § 17.35.

Applying the law to the facts of this case, it is evident that 
the requirements of 38 U.S.C.A. § 1724 and 38 C.F.R. § 17.35 have 
not been met.  The Veteran received  medical treatment without 
prior authorization and then sought reimbursement for such 
treatment.  There is no statute or regulation that allows this 
circumstance where emergency medical treatment is not involved.  
Verna, 1 Vet. App. at 616.  The Veteran's claim is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in 
case where law, as opposed to facts, is dispositive, claim should 
be denied or appeal terminated because of the absence of legal 
merit or lack of entitlement under the law).


ORDER

Entitlement to reimbursement for dental treatment denied under 
the Foreign Medical Program based upon services rendered on 
October 10, 2007, and December 6, 2007, is denied.




REMAND

In the January 2008 denial of entitlement to reimbursement for 
dental treatment conducted on December 6, 2007, the FMP also 
denied reimbursement for treatment conducted on November 6, 2007.  
See January 29, 2008, Explanation of Benefits.  In the Veteran's 
February 2008 notice of disagreement, he indicated he disagreed 
with the denial of reimbursement for the November 6, 2007, 
treatment.  This treatment did not indicate that it involved 
dental treatment, and the Veteran has specifically claimed it did 
not involve dental treatment.  In the June 2008 statement of the 
case, however, the HAC addressed reimbursement for dental 
treatment only.  Thus, the HAC did not provide the Veteran with a 
statement of the case pertaining to the treatment received on 
November 6, 2007.  Once a notice of disagreement is filed, VA is 
required to provide a statement of the case addressing the issue 
in contention.  Manlincon v. West, 12 Vet. App. 238 (1999).

While a February 2010 letter from HAC indicates that it upheld 
the denial of that claim in April 2009 and told the Veteran he 
would need to submit a VA Form 9, Appeal to the Board, to 
essentially perfect his appeal, this information is incorrect.  
The Veteran had filed a notice of disagreement, which first 
requires that VA issue a statement of the case.  38 U.S.C.A. § 
7105 (West 2002).  Another denial of the same claim does not take 
the place of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

The HAC must issue the Veteran a statement of 
the case regarding the issue of entitlement 
to reimbursement for treatment denied under 
Foreign Medical Program based upon services 
rendered on November 6, 2007, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal on 
this issue.  The HAC should allow the 
appellant the requisite period of time for a 
response.  The Veteran is informed that the 
Board may exercise jurisdiction over this 
claim only if he perfects an appeal in a 
timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


